office_of_chief_counsel internal_revenue_service memorandum cc pa apjp b01 postf-157893-03 uilc date may to marion k mortensen associate area_counsel cc sb slc attn r craig schneider number release date from tiffany p smith assistant to the branch chief cc pa apjp b01 subject sec_6611 ------- ------- ----------- --------------- ----------- ----------- this chief_counsel_advice responds to your memorandum dated date in accordance with i r c ' k this chief_counsel_advice should not be cited as precedent legend year year amount a amount b amount c amount d issue whether the taxpayer’s form 1120x amended u s_corporation income_tax return constitutes a processible return for purposes of i r c ' g when the internal_revenue_service service received it on date conclusion we conclude that the taxpayer’s form 1120x constituted a processible return for purposes of i r c ' g when the service received it on date facts postf-157893-03 on september ------- the taxpayer filed a form 1120x for year the year form 1120x corrected the amount of a taxable loss for year also on september -------- ------------------------------------------------------------------------------------------------------------------- the taxpayer filed a form 1120x for year the year form 1120x reflected a net_adjustment which decreased the amount of taxable_income by amount a the year form 1120x also carried back a year net_operating_loss nol the nol_carryback resulted in an alternative_minimum_tax amt overpayment of amount b the service received the year form 1120x on september ------- the year form 1120x was sent to the statute_of_limitations function for review of the net_adjustment the statute_of_limitations function determined that the adjustment which decreased taxable_income by amount a was barred by the statute_of_limitations the statute_of_limitations was not closed however for nol carrybacks from open years the statute_of_limitations function then forwarded the year form 1120x to the technical group for review of the amt_adjustment the technical group recalculated the amt_adjustment without allowing the amount a decrease in taxable_income the technical group originally calculated the effect of the barred adjustment to be amount c regular_tax_rate x amount a the taxpayer however calculated the effect of the barred adjustment to be amount d amt rate x amount a pursuant to several telephone conversations between the technical group and the taxpayer the technical group realized its error and agreed with the taxpayer’s calculation after reaching an agreement with the taxpayer the technical group asked the taxpayer to submit revised amt and refund calculations reflecting the agreed adjustment the facts provide that the technical group was able to calculate the effect of the barred adjustment without the revised calculations on april ------- the taxpayer faxed revised amt and refund calculations to the service the taxpayer revised the calculations by crossing out certain entries on the original forms and writing in new numbers the taxpayer did not send new forms in addition the taxpayer did not re-sign the original forms on april ------- the service refunded the amt overpayment to the taxpayer without interest the service did not consider the year form 1120x to be in processible form for purposes of i r c ' g until the taxpayer faxed the revised amt and refund calculations to the service the service refunded the overpayment within days of the date the taxpayer faxed the revised amt and refund calculations the service did not allow interest on the refund pursuant to i r c ' e on may ------- the taxpayer filed a form_843 claim_for_refund and request for abatement requesting overpayment interest on its amt refund the taxpayer argues that the original year form 1120x was in processible form for purposes of i r c ' g when it was mailed to the service on september ------- and therefore the taxpayer is entitled to interest on the refund postf-157893-03 law and analysis i r c ' a provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under i r c ' i r c ' e provides that if a taxpayer files a claim for a credit or refund for any overpayment_of_tax and such overpayment is refunded within days after such claim is filed no interest shall be allowed on such overpayment from the date the claim is filed until the day the refund is made i r c ' g provides that for purposes of i r c ' e a return shall not be treated as filed until it is filed in processible form a return is in processible form if it is filed on a permitted form and it contains the taxpayer's name address identifying number the required signature and sufficient required information whether on the return or on required attachments to permit the mathematical verification of tax_liability shown on the return according to your request for advice the year form 1120x was filed on a permitted form and contained the taxpayer’s name address identifying number and the required signature thus the only remaining issue is whether the year form 1120x contained sufficient information to permit the mathematical verification of the tax_liability shown on the return the court_of_appeals_for_the_federal_circuit has described the mathematical verification test as follows mathematical verifiability requires sufficient information to permit irs to recalculate and corroborate the mathematics and data reported by the taxpayer thus under sec_6611 a taxpayer must submit in good_faith all the required forms with the required signatures and enough underlying data for irs to verify the tax_liability shown on the return the information must be sufficient to enable irs to calculate the tax_liability without undue burden the 70_f3d_1244 fed cir in this case the year form 1120x contained sufficient information for the service to verify the taxpayer’s tax_liability even though the form 1120x contained the amount a adjustment this is evidenced by the fact that the service was able to perform the calculations prior to receiving the revised forms and calculations from the taxpayer as a result we conclude that the taxpayer’s year form 1120x constituted a processible return for purposes of i r c ' g when the service received it on september -- ------- the service did not refund the overpayment within days of september ---- ------- thus the taxpayer is not barred from receiving overpayment interest under i r c ' e postf-157893-03 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
